Citation Nr: 0410939	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-14 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for fatigue.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1998.  
Service in Southwest Asia from April 1991 to October 1991 is 
indicated by the evidence of record.  

This matter has come before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in  St. Petersburg, 
Florida (the RO) which, in part, denied the veteran's claims of 
entitlement to service connection for headaches, sinusitis, 
fatigue and hemorrhoids.  The veteran perfected an appeal as to 
these issues.  

In a May 2001 decision, the Board denied entitlement to service 
connection for hemorrhoids.  The Board remanded the remaining 
issues for further development.  Following additional development, 
the RO, in an August 2003 rating decision, granted service 
connection for sinusitis and headaches, each evaluated as 
noncompensably disabling.  The veteran was notified of this 
decision and has not filed a notice of disagreement.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim 
for service connection is granted during the pendency of the 
appeal, a second notice of disagreement must thereafter be timely 
filed to initiate appellate review of the claim concerning 
"downstream" issues such the compensation level assigned for the 
disability and the effective date].  Accordingly, those issues 
have been resolved and will be discussed no further.

In January 2004, the RO continued its previous denial of the 
veteran's claim for service connection for fatigue.  As such, that 
issue remains in appellate status.  


FINDING OF FACT

Pursuant to the Board's May 2001 remand, the RO, by letter in 
August 2002 sent to his last known address, requested that the 
veteran provide information concerning his claimed disorder.  The 
record shows that he failed to respond to this letter.



CONCLUSION OF LAW

By not responding within one year to the request of the RO for 
information necessary to make a decision on the merits of his 
appeal, the veteran abandoned his claim of entitlement to service 
connection for fatigue.  38 C.F.R. § 3.158 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
fatigue. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West 2002)].  This law eliminated the 
former statutory requirement that claims be well grounded. Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims. Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
but not yet final as of that date.  However, in Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 
Vet. App. 165 (Aug. 30, 2001) (en banc), the United States Court 
of Appeals for Veterans Claims (the Court) held that the VCAA has 
no effect on an appeal where the law, and not the underlying facts 
or development of the facts, is dispositive in the matter.  As 
will be discussed later in this decision, the Board finds that 
such is the case here.  Therefore, based on the Court's decision 
in Manning, the Board concludes that the veteran's claim is not 
subject to the provisions of the VCAA.  See Holliday v. Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to a 
particular claim].  

The Board hastens to point out, however, that notwithstanding the 
fact that the VCAA appears to be inapplicable to this case, the 
veteran has been accorded ample opportunity to present evidence 
and argument on this matter, as required by the Court's 
jurisprudence in general.  The veteran was notified by August 2002 
and June 2003 letters from the RO of VA's duty to assist him in 
obtaining evidence, and of specific evidence still needed from 
him, and of the respective responsibilities of himself and VA in 
obtaining evidence. 

The veteran does not contend that the development of this case by 
VA has been deficient.  Moreover, the RO notified the veteran in 
the August 2002 letter of the potential consequences for failing 
to provide the requested information, including returning his 
appeal to the Board without further notice to him.  The Board 
therefore concludes that the veteran has been given all 
appropriate due process considerations, and the Board will proceed 
to a decision in this case.

Pertinent law and regulation

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued entitlement is 
not furnished within one year after the date of request, the claim 
will be considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is received.  
38 C.F.R. § 3.158(a) (2003).

The provisions of 38 C.F.R. § 3.1(q) (2003) indicate that written 
VA notices are to be sent to "a claimant or payee at his or her 
latest address of record."

The Court has held that "[t]he duty to assist is not always a one-
way street. If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Factual background

The record reveals that the Board remanded this case in May 2001 
with a request that the RO inquire of the veteran whether he 
continued to experience episodes of fatigue.  The Board's action 
was based on an ambiguous record.  The cause of the veteran's 
claimed fatigue, although suggested to be "presumed Epstein-Barr 
virus" in a report of a September 1999 VA examination, was not 
identified.  The RO was instructed that if the veteran replied in 
the affirmative he should be scheduled for a VA examination in 
order to develop his claim.  

In August 2002, the RO sent a letter to the veteran at his address 
of record notifying him of the provisions of the VCAA.  There is 
no indication that the letter was returned as undeliverable.  The 
letter referred the veteran to the May 2001 remand and asked him 
to provide the information requested by the Board (i.e., whether 
he continued to experience fatigue).  The letter instructed him to 
contact the RO if another copy of the May 2001 Board decision was 
required.  He was asked to provide the requested information 
within 60 days.  The letter advised him that failure to respond 
within that time period would be sufficient grounds to return his 
appeal to the Board without further notice to him.  The veteran 
did not respond to this request.  

In July 2003, the RO sent the veteran another letter advising him 
of the provisions of the VCAA.  This letter was sent to a 
different address than the August 2002 letter, but was not 
returned as undeliverable.  The letter did not seek the 
information requested in the May 2001 Board remand.  

In July 2003, the veteran submitted a statement which addressed 
unrelated issues.  He made no mention of the August 2002 VA letter 
or of feeling fatigued.  There was also no reference to fatigue 
during a VA examination in August 2003.  
Analysis

Given the above factual background, and for reasons which will be 
explained in detail below, the Board finds that the veteran's 
claim of entitlement must be denied pursuant to 38 C.F.R. § 3.158 
(2003).

The record reflects that the veteran has had no contact with VA as 
to the issue on appeal, service connection for fatigue, since he 
was afforded a VA general medical examination in September 1999, a 
period in excess of four years.  In this regard, the Board notes 
that his notice of disagreement and substantive appeal were filed 
by his representative.  The representative has not offered an 
explanation as to why the veteran has not responded to the August 
2002 letter which requested additional information concerning the 
veteran's claim.  

As was noted by the veteran's accredited representative, in the 
March 2004 VA Form 1-646, the August 2002 letter was sent to the 
veteran's last known home address and was not returned as 
undeliverable.  Therefore, the veteran is presumed to have 
received the letter.  See Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) [discussing that the presumption of regularity of the 
administrative process applies to notices mailed by ROs].  

The record additionally shows that the veteran contacted VA in 
July 2003 regarding unrelated issues, and he underwent VA 
examination in relation to those claims in August 2003.  There is 
no indication that he has mentioned claimed fatigue either to RO 
personnel or to VA medical personnel.  The is additionally no 
indication that he has recently sought medical treatment for 
fatigue.  Certainly, the veteran has not identified or provided 
any such treatment records.  Therefore, the Board concludes that 
the veteran has made a conscious decision not to respond to the 
August 2002 RO letter and to forego further pursuit of his claim.  

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court held 
that a veteran's abandonment of his claim for service connection 
based upon his failure to respond to a request for additional 
evidence could not be waived or set aside on grounds of alleged 
ignorance of regulatory requirements.  The Court in Morris noted 
that the Supreme Court had held that everyone dealing with the 
Government was charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations, citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380 (1947).  The Court found that even 
though the veteran may have been ignorant of the abandonment 
provisions of 38 C.F.R. § 3.158(a), he was necessarily charged 
with knowledge of the regulation.  Here, the veteran was plainly 
on notice of the necessity of submitting additional evidence.  So 
it is in this case.

The Board is of course aware of due process concerns which may 
arise in connection with cases, such as this, in which a veteran's 
claim is being dismissed based on his failure to adhere to VA 
regulations rather than the Board considering evidentiary merits 
of the issue on appeal.  Cf. Swan v. Brown, 9 Vet. App. 450 (1996) 
and cases cited therein.  In this case, for the reasons stated 
below, the Board believes that any due process concerns have been 
satisfied.

The Board acknowledges that it has decided the present appeal as 
to this claim on a different legal basis than the RO did.  In the 
January 2004 supplemental statement of the case (SSOC), although 
the RO emphasized the fact that the veteran failed to respond to a 
request for information, it denied the veteran's claim on the 
merits rather than as being abandoned.  When the Board addresses 
in its decision a question that has not been addressed by the RO 
it must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes, however, that the veteran has been accorded ample 
opportunity to fully present his claim.  As has been described 
above, he has been provided with ample notice from the RO.  In 
particular, he was put on notice by the January 2004 SSOC that his 
claim had been denied and that his failure to respond to a request 
for evidence was a contributing factor, in that evidence necessary 
to support his claim could not be obtained.  

In summary, because the veteran has failed for more than a year, 
without adequate reason or good cause, to respond to a request for 
information sent to his address of record, the claim is deemed 
abandoned and is therefore dismissed pursuant to the provisions of 
38 C.F.R. § 3.158.

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate consideration.  
Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  In essence, a "case or controversy" 
involving a pending adverse determination that the veteran has 
taken exception to does not currently exist.  See Shoen v. Brown, 
6 Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)].  Accordingly, the Board is without 
jurisdiction to review the appeal with respect to this issue and, 
therefore, the claim must be dismissed.


ORDER

The claim of entitlement to service connection for fatigue is 
deemed to be abandoned and is dismissed.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



